Citation Nr: 0312874	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-13 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals, 
hemorrhoidectomy with anal canal stricture, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







REMAND

The veteran had active service from December 1943 to December 
1945.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
However, the Board notes that the veteran now resides in 
Texas.

The 10 percent assigned for the veteran's residuals of 
hemorrhoid surgery and anal stricture has been in effect for 
more than two decades.

During the course of the current appeal, the veteran has 
undergone right inguinal hernia surgery, and the RO increased 
the rating for that service-connected disability from 
noncompensable to 10 percent disabling.  That issue has not 
been perfected within the current appeal.

In an effort to expedite action on the case, in August 2002 
and March 2003, the Board undertook additional development on 
the veteran's claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  

The Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903.)  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

Further guidelines have since been undertaken by VA General 
Counsel relating to fulfillment of due process requirements 
after development of evidence.

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the Board's development action, and after 
reaching the veteran at his residence in Texas, a VA 
examination was undertaken which reflected that in the past 
two years, the veteran's hemorrhoids had gradually increased 
in severity.  His symptoms were delineated and he asserted 
that he had had a proctological evaluation about a year 
before which had confirmed internal hemorrhoids as well as 
the current external lesions.  He was having burning, itching 
and occasional bleeding; and if he was constipated, he would 
develop rawness and irritation to such a degree that he could 
hardly walk.  The veteran continued to be employed as a bus 
driver and said he had been told to have hemorrhoid surgery, 
but that he had declined.  Examination confirmed external 
hemorrhoidal tags at 3 o'clock, another at 7 o'clock and 
another at 11 o'clock.  He had some internal hemorrhoids at 9 
o'clock and a "slight anal stricture".  The examiner 
described moderate symptoms with slight progression. 

In earlier documents, including a VA Form 21-4138, dated in 
April 2001, from Texas, the veteran had indicated that he had 
been undergoing regular hemorrhoidal treatment.  Some records 
were thereafter obtained from Texas facilities.  And while 
the record reflects that the veteran has been seen on a 
private basis for inguinal problems, recent VA and private 
hemorrhoid treatment records are not in the file including 
the report of any reported proctological examination done 
within the year.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
Specifically, the following should be 
undertaken:

(a)  In particular, all records for VA 
treatment for hemorrhoids at Texas 
facilities should be acquired.  And 
the veteran should be requested to 
submit copies of all private (or 
employer related/provided) treatment 
for hemorrhoids since he has moved to 
Texas.  If there are problems 
obtaining such records, and after 
appropriate waiver, the RO should 
assist him in obtaining such records.  

(b)  The veteran should also be should 
be asked to provide a release of 
information and the private physician 
who provided a statement in August 
2001, and who treated him for his 
inguinal hernia should be asked to 
provide any information he may have 
available with regard to the veteran's 
hemorrhoids, and to provide the 
results of any blood work done in 
connection therewith to determine 
whether the veteran is anemic as a 
result of his hemorrhoidal problems.  

(c)  The veteran should be asked to 
provide written support from friends, 
family, and his employer, with regard 
to his disability as it reportedly 
impacts his ability to sit, to drive 
his bus and in other capacities. 

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  If blood work is unavailable from 
the private physician noted in (1), or 
if there is no report of a VA blood 
test within the past year, the veteran 
should be scheduled for a blood test 
to determine whether he is anemic.  

In any event, the VA physician who 
examined him in May 2003 should be 
asked to review the file, and opine if 
there is any indication that the 
veteran has fissures, and the extent, 
if any, to which there is redundant 
tissue and/or anal leakage.  In that 
context, the physician should also be 
asked to clarify the earlier 
examination comment that the veteran 
had an anal stricture.

4.  After review of the evidence 
provided by the veteran pursuant to 
(1) above, and results of the 
requested development from (2) and (3) 
above, as well as that data acquired 
as a result of development by the 
Board which is now part of the claims 
file, the RO should fully readdress 
the issue on appeal.  If the benefit 
requested on appeal is not granted to 
the appellant's satisfaction, the RO 
should issue an SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
all applicable law and regulations 
pertaining to the claim currently on 
appeal.  

A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  \

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


